DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 11-12 have been amended. Claims 1-19 are pending for examination.

Response to Arguments
Applicant’s arguments, see double patenting rejection, filed 12/09/2020, with respect to the rejection of claim 1-19 on the ground of non-statutory double patenting have been fully considered and are persuasive.  The non-statutory double patenting has been withdrawn. 
Applicant's arguments filed 12/09/2020, with respect to claim rejections under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Applicant argues that Ichigaya merely discloses that the plane surface includes three parameters a, b and c. Ichigaya does not disclose that the fitting plane defines, for any position within the frame, a respective fitting sample value and therefore, Ichigaya fails to disclose "the fitting plane defines, for any position within the frame, a respective fitting sample value" as recited in amended claim 1.
Examiner respectfully disagrees. The limitation of claim 1 and the wherein clause of claim 2 that further defines the fitting plane is clearly anticipated by Ichigaya including the equation which provides a particular and defined limitation. Ichigaya teaches predicting pixel value for a current block fitted to plane surface of a listed equation. Figure 2-7 of Ichigaya further shows reference samples including constructed neighboring samples.
See 2.4.1.2:

    PNG
    media_image1.png
    369
    655
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20140092980 A1) in view of Ichigaya (Description of video coding technology proposal by NHK and Mitsubishi).

Guo teaches an apparatus for intra prediction of a current block of a frame of a video signal, the frame comprising a plurality of blocks, the plurality of blocks including the current block and a set of neighboring blocks, the neighboring blocks adjoining the current block, each block comprising a plurality of samples, each sample having a position and a sample value ([0006] A method and apparatus for intra prediction for the current block using directional intra prediction based on neighboring pixels around the current block are disclosed.), the apparatus comprising: 
a processor (The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA) [0030]. ) 
Guo does not explicitly teach the following limitations, however in an analogous art, Ichigaya teaches determine a fitting plane on a basis of a plurality of reference samples, the plurality of reference samples comprising samples of the neighboring blocks, wherein the fitting plane defines, for any position within the frame, a respective fitting sample valu(The global planer prediction mode creates two dimensional predictions. It is assumed that pixel values in the area, which includes the current block to be predicted and the constructed neighboring samples, are fit to a plane surface. [2.4.1.2]); and 
predict, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane (Thus, the proposed scheme introduces two dimensional prediction modes which employ samples in neighboring area. These prediction modes are used along with the conventional horizontal and vertical prediction modes in replace with DC and plane prediction modes [2.4].).  
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ichigaya and apply them to Guo. One would be motivated as such as to improve the efficiency of Intra Prediction.

Regarding claim 2, Guo in view of Ichigaya teaches the apparatus of claim 1. Ichigaya teaches wherein the fitting plane corresponds t

    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
 
wherein x, y is a position within the frame, 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
 is a fitting sample value, and a, b and c are parameters of the fitting plane, 
and wherein the processor is further configured to determine the parameters a, b and c based on the plurality of reference samples (The plane surface is expressed as follows (Figure 2 7),         
    PNG
    media_image3.png
    21
    99
    media_image3.png
    Greyscale
       (5)where ( x, y ) is the coordinate of a pixel and z is the value of the pixel. The parameters a, b and c, which determine the surface, are estimated from the constructed neighboring samples using the least mean squares method. Then, the pixel value z of current block is calculated using above equation [2.4.1.2]). The same motivation used to combine Guo in view of Ichigaya in claim 1 is applicable.

Regarding claim 3, Guo in view of Ichigaya teaches the apparatus of claim 2. Ichigaya teaches the processor is further configured to perform a multi-linear (The parameters a, b and c, which determine the surface, are estimated from the constructed neighboring samples using the least mean squares method) [2.4.1.2]). The same motivation used to combine Guo in view of Ichigaya in claim 1 is applicable.

Regarding claim 9, Guo in view of Ichigaya teaches the apparatus of claim 1. Guo teaches an encoding ([0030] Embodiment of video systems incorporating encoding or decoding of intra prediction for a current block using directional intra prediction based on neighboring pixels around the current block according to the present invention as described above may be implemented in various hardware, software codes, or a combination of both.).

Regarding claim 10, Guo in view of Ichigaya teaches the apparatus of claim 1. Guo teaches a restoration device configured to restore a video coding block on the basis of an encoded video coding block and a predicted video coding block ([0030] Embodiment of video systems incorporating encoding or decoding of intra prediction for a current block using directional intra prediction based on neighboring pixels around the current block according to the present invention as described above may be implemented in various hardware, software codes, or a combination of both. Examiner’s note: the step recited in claim 10 is corresponding to an decoder).

Regarding claim 11, Guo teaches a method for intra prediction of a current block of a frame of a video signal, the frame comprising a plurality of blocks, the plurality of  Application No. 16/735,252Preliminary Amendment blocks including the current block and a set of neighboring blocks, the neighboring blocks adjoining the current block, each block comprising a plurality of samples, each sample having a position and a sample valu([0006] A method and apparatus for intra prediction for the current block using directional intra prediction based on neighboring pixels around the current block are disclosed.), 
Guo does not explicitly teach the following limitations, however in an analogous art, Ichigaya teaches determining a fitting plane on [a basis of a plurality of reference samples, the plurality of reference samples comprising samples of the neighboring blocks, wherein the fitting plane defines for any position within the frame, a respective fitting sample value (The global planer prediction mode creates two dimensional predictions. It is assumed that pixel values in the area, which includes the current block to be predicted and the constructed neighboring samples, are fit to a plane surface. [2.4.1.2]); and 
predicting, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane (Thus, the proposed scheme introduces two dimensional prediction modes which employ samples in neighboring area. These prediction modes are used along with the conventional horizontal and vertical prediction modes in replace with DC and plane prediction modes [2.4].).  
Ichigaya and apply them to Guo. One would be motivated as such as to improve the efficiency of Intra Prediction.

Regarding claim 12, Guo teaches a non-transitory computer-readable medium comprising program code which, when executed by a processor (The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA). These processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code that defines the particular methods embodied by the invention. [0030]), causes the processor to facilitate execution of a method for intra prediction of a current block of a frame of a video signal, the frame comprising a plurality of blocks, the plurality of blocks including the current block and a set of neighboring blocks, the neighboring blocks adjoining the current block, each block comprising a plurality of samples, each sample having a position and a sample value ([0006] A method and apparatus for intra prediction for the current block using directional intra prediction based on neighboring pixels around the current block are disclosed.).
Guo does not explicitly teach the following limitations, however in an analogous art, Ichigaya teaches determining a fitting plane on a basis of a plurality of reference samples, the plurality of reference samples comprising samples of the neighboring blocks, wherein the fitting plane defines, for any position with the frame, a respective (The global planer prediction mode creates two dimensional predictions. It is assumed that pixel values in the area, which includes the current block to be predicted and the constructed neighboring samples, are fit to a plane surface. [2.4.1.2]); and 
predicting, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane (Thus, the proposed scheme introduces two dimensional prediction modes which employ samples in neighboring area. These prediction modes are used along with the conventional horizontal and vertical prediction modes in replace with DC and plane prediction modes [2.4].).  
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ichigaya and apply them to Guo. One would be motivated as such as to improve the efficiency of Intra Prediction.

Regarding claim 13, Guo in view of Ichigaya teaches the method of claim 11. Ichigaya teaches wherein the fitting plane corresponds to the following equation: 
    PNG
    media_image4.png
    23
    232
    media_image4.png
    Greyscale
 wherein x, y is a position within the frame, pred [x, y] is a fitting sample value, and a, b and c are parameters of the fitting plane, and wherein the processor is further configured to determine the parameters a, b and c based on the plurality of reference samples (The plane surface is expressed as follows (Figure 2 7),         
    PNG
    media_image3.png
    21
    99
    media_image3.png
    Greyscale
       (5)where ( x, y ) is the coordinate of a pixel and z is the value of the pixel. The parameters a, b and c, which determine the surface, are estimated from the constructed neighboring samples using the least mean squares method. Then, the pixel value z of current block is calculated using above equation [2.4.1.2]).  The same motivation used to combine Guo in view of Ichigaya in claim 11 is applicable.

Regarding claim 14, Guo in view of Ichigaya teaches the method of claim 11. Ichigaya teaches performing a multi-linear regression, comprising a least squares method, for determining the fitting plane parameters based on the plurality of reference samples (The parameters a, b and c, which determine the surface, are estimated from the constructed neighboring samples using the least mean squares method) [2.4.1.2]). The same motivation used to combine Guo in view of Ichigaya in claim 11 is applicable.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Ichigaya further in view of Xiang (Gradient Intra Prediction for Coding of Computer Animated Videos)

Regarding claim 8, Guo in view of Ichigaya teaches the apparatus of claim 1. Guo in view of Ichigaya does not teach wherein the set of neighboring blocks of the current block comprises at least one of a video coding block above the current block and a video coding block to the left of the current block
Xiang teaches wherein the set of neighboring blocks of the current block comprises at least one of a video coding block above the current block and a video coding block to the left of the current block (where x and y are the offsets to the up-left pixel to the current block,).  
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Xiang and apply them to Guo in view of Ichigaya. One would be motivated as such as to improve the efficiency of Intra Prediction.

Regarding claim 19, Guo in view of Ichigaya teaches the method of claim 11. Guo in view of Ichigaya does not teach wherein the set of neighboring blocks of the current block comprises at least one of a video coding block above the current block and a video coding block to the left of the current block.
In an analogous art, Xiang teaches wherein the set of neighboring blocks of the current block comprises at least one of a video coding block above the current block and a video coding block to the left of the current block (where x and y are the offsets to the up-left pixel to the current block,).  
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Xiang and apply them to Guo in view of Ichigaya. One would be motivated as such as to improve the efficiency of Intra Prediction.

Allowable Subject Matter
Claims 4-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486